Citation Nr: 1418368	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-05 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to December 11, 2009.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1993 to July 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions in September 2009 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In May 2012, the Veteran was provided a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  During the May 2012 hearing, the Veteran submitted evidence indicating that his service-connected psychiatric disabilities affected his ability to obtain and maintain gainful employment.  

This matter was previously remanded in July 2012, the Board finds substantial compliance with the requested development has not occurred.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). 


REMAND

The July 2012 Board decision remanded the claim for entitlement to TDIU to schedule a VA Examination regarding the development of evidence for TDIU prior to December 11, 2009.  

The RO attempted to schedule to the Veteran for examinations on May 6, 2013, May 21, 2013, and June 5, 2013.  An August 2013 supplemental statement of the case denied the Veteran's claim for TDIU noting that the Veteran failed to show good cause for missing three VA examinations.

When a Veteran, without good cause, fails to report to an examination scheduled in conjunction with an increased rating claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  38 C.F.R. § 3.655(a) (2013). 

On September 9, 2013, the Veteran contacted VA requesting another VA examination, claiming that he was incarcerated at the time of the scheduled examination.  The Board finds that the Veteran has provided good cause for failure to attend the scheduled examinations.  Moreover, he has expressed a continued interest in attending an examination.  Thus, he should be scheduled for another examination.  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  38 C.F.R. § 3.655 (2013).

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

The issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2013).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The Board granted the Veteran an initial 70 percent rating for a psychiatric disability, effective the date of service connection.  Thus, he now meets the percentage criteria for consideration for a TDIU rating prior to December 11, 2009.  38 C.F.R. § 4.16(a) (2013).  Accordingly, the pertinent question becomes whether, during the relevant period, the Veteran was unable to secure or follow a substantially gainful occupation as a result of that service-connected disability.  The Board believes that a VA examination would be helpful in answering that question. 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 2013); 38 C.F.R. § 3.159(c)(4) (2013); Robinette v. Brown, 8 Vet. App. 69 (1995).  Moreover, in a TDIU claim, VA has a specific duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  Friscia v. Brown, 7 Vet. App. 294 (1995).

The Board recognizes that the Veteran has indicated that he was unable to maintain gainful employment during the period prior to December 11, 2009, due to psychiatric problems.  Specifically, during a December 2011 VA examination, the Veteran reported that he lost his job in November 2008 due to his psychiatric disability.  Moreover, the Board recognizes that a VA physician indicated in October 2007 that the Veteran temporarily could not work due to his mental health problems.  However, the VA physician indicated only a temporary inability to work, and provided no rationale for that statement.  Nor did the provider indicate when the temporary period expired.  Accordingly, the Board finds that the October 2007 statement is inadequate for rating purposes and may not serve as a stand-alone basis for granting the Veteran's TDIU claim.

Nevertheless, in light of the foregoing, the Board finds that a VA examination and opinion are necessary to determine the impact of the Veteran's service-connected disability on his ability to obtain and maintain gainful employment for the period from October 30, 2007, to December 10, 2011.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the impact of his service-connected psychiatric disability on his employability.  The examiner must review the claims file and the report should note that review.  The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including the March 2009 VA examiner's report, indicating that the Veteran's major depressive disorder and related symptoms are productive of reduced reliability and productivity, but not total occupational impairment; the October 2007 VA physician's statement that the Veteran could not work temporarily due to mental health problems; and VA treatment records showing treatment for a psychiatric disability and an unstable work history.  The examiner should also consider the Veteran's assertions that his psychiatric disability impaired his ability to maintain employment.  The VA examiner's opinion should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected psychiatric disability, without consideration of any nonservice-connected disabilities and irrespective of his age, rendered him unable to secure or follow a substantially gainful occupation during the period from October 30, 2007, to December 10, 2009. 

2.  Then, readjudicate the claim for TDIU from October 30, 2007, to December 10, 2009.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

